Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous Office Action mailed on 6/1/2022 has been vacated due to new interpretation of prior art.  A telephonic interview to Dr. Fiala was made on 10/27/2022. Examiner indicated that a reopening of the current case is needed in view of prior art under broadest reasonable interpretation (BRI). 
Claims 3, 7-9, 11-19, 21-23, 25, 27-29, 31, 33, 35-45, 47, 49-53, 55-61, 63, 65, 67, 69-100 have been cancelled. 
Claims 1-2, 4-6, 10, 20, 24, 26, 30, 32, 34, 46, 48, 54, 62, 64, 66, 68 and 101-111 are pending. 
Claims 1-2, 4-6, 10, 20, 24, and 101-114 are under examination. 
Double patenting rejections over co-pending application 16441,902, 16013,774, 16441,902, 16242519, 16218,054, 16171154, 16170969, 16131281, 16013821, 15759088, 17000102 and are maintained and of the record (see previous office action).  

Applicants’ main argument lies in the amendment of claim 1, i.e. at least thirteen food preparations.  

Applicant’s arguments have been considered but are not persuasive. 

The current application and the co-pending applications direct to products, i.e. kits.  So long the components or compositions remain the same, the kit even with distinct diagnosis purpose, would nevertheless be capable of performing the SAME functionality.  The Office has established that there are at least 18-20 same food preparations in the current kit claims compared to those of the above co-pending applications (See previous office action discussion).  Therefore, under the case law and MPEP, the same product would have been capable of performing the same diagnosis purpose as the current application.

7.	The rejection on Claims 1-2, 4, 6, 10, 20, 24, 102-114 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20070122840) is withdrawn in part (emphasis added). 
Claims 1-2, 4, 6, 10, 20, 24, and 112 are withdrawn because the selection of thirteen food preparations where Cousins kit only contain 10 same food preparations to meet the current kit components (see below detailed office action). 

8.	The rejection on claim 1-2, 4, 6, 10, 20, 24, and 101-111 under 35 U.S.C. 103 as being unpatentable over Vojdani et al. (US 20030143627) in view of Zuk et al. (US 4208479) are maintained (see below). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 102-111 and 113-114 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins.

Cousin teaches a test kit for testing food allergens (See section 0007). The kit comprises immobilizing a variety of food preparations on a solid substrate carrier followed by testing subjects’ biological sample, e.g. blood or serum, in conventional immunoassay, e.g. ELISA (See Abstract, Example 1-2; claims 1-16).
The kit comprises a variety of at least ten (10) SAME food preparations (see claims 1, 8-14), including 
Barley, corn, rice, rye , wheat , almond , walnut, orange, cabbage, egg, cow’s milk.
Note, the food selections in Cousin, makes it prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the choices in the claim languages encompassing the above list, i.e. “at least one of the following food groups”, and one ordinary would be motivated to test different potential possibilities of food intolerance to the subject. 
If the SAME three food preparations, i.e. barley, rye and almond, together with rice are selected for testing, then claim 102 and 107 are read on (75% > 70% with at least three same food preparation). 

As to the criteria of FDR or p-value or gender adjustment, the previous office has indicated that unless applicants show different structures or compositions in the claimed kit, the same components of the kit in the prior art can still perform the intended use, i.e. psoriasis.

As to the features of having a labeled serum anti-IgG antibody conjugate in claims 112-114, Cousins uses ELISA having an anti-human IgG antibody horseradish peroxidase conjugate for detection (See section 046 and Example 2). 

Applicants’ arguments are summarized below:

“Cousins describes a study whose goal is to achieve a preliminary screen for food allergies to determine if a patient would benefit from a broader screen.27 Cousins only provides prophetic examples of how to make such a preliminary screen using an arbitrarily selected group of foods. Further, Cousins teaches a screen based on a qualitative approach.28 Thus, the teachings of Cousins (i.e., a qualitative allergy screen using an arbitrarily selected group of foods) cannot be more different from the teachings of the instant application. Cousins exemplifies the problems with prior art tests, which are characterized by high false positive rates, high false negative rates and intra- /inter-laboratory variability and have resulted in consumer advocacy groups characterizing such prior art tests as being inadequate for the consumer market. In contrast, the instant application teaches an objective, quantitative, and data-driven approach to solving the problem of functional dyspepsia symptomology. 
To establish a proper prima facie rejection, the Office must prove that each and every recited claim limitation is taught or suggested by the prior art. Further, pursuant to MPEP §2142.02, the Office must provide a clear articulation, including explicit analysis, of the reason(s) why the claimed invention would have been obvious in view of the prior art. 
Applicant respectfully submits that the Office has not done so here. Cousins teaches a single test with 29 food allergens, wherein at least 41% of the allergens do not fall within the scope of the claimed invention.29 Accordingly, Cousins fails to teach or suggest a test kit panel wherein at least 70% of the plurality of distinct functional dyspepsia trigger food preparations each has a functional dyspepsia raw p-value of < 0.07 or a functional dyspepsia FDR multiplicity adjusted p-value of < 0.10., as required by claim 102, as amended. Moreover, Cousins fails to teach or suggest a test kit panel consisting of a plurality of distinct functional dyspepsia trigger food preparations immobilized to an individually addressable solid carrier, wherein the functional dyspepsia test kit panel has at least thirteen distinct functional dyspepsia trigger food preparations, as required by independent claim 1, as amended. Further, Cousins fails to teach or suggest a test kit panel teach or suggest a plurality of distinct functional dyspepsia trigger food preparations, wherein all of the food preparations in the kit have an average functional dyspepsia raw p-value of < 0.07 or an average functional dyspepsia FDR multiplicity adjusted p-value of < 0.10, as required by independent claim 107, as amended (and claims dependent therefrom). 
For at least the foregoing reasons, Applicant respectfully requests reconsideration and withdrawal of the rejection”. 

Applicant’s arguments have been considered but are not persuasive. 
Examiner acknowledges that Cousins points out the problems with prior art tests, which are characterized by high false positive rates, high false negative rates and intra- /inter-laboratory variability and have resulted in consumer advocacy groups characterizing such prior art tests as being inadequate for the consumer market. In Cousins’ example, 29 food preparations have been tested and some show positive response, i.e. IgG reaction.  Again, the current application here directs to a PRODUCT, i.e. a kit, NOT a testing method as stressed by applicants.

 True, Cousins’ goal is distinct from that of the current application (dyspepsia). In addition, Cousin’s method might have a higher false positive rate.  Nevertheless, Cousins indeed teaches a kit having different food preparation immobilized thereon an addressable solid carrier (ELISA plate). Moreover, Cousins also teaches selecting various SAME food preparations for the testing (See section 0008-0014; claims 1-36). Applicants indicate that at least 41% of Cousin’s food do not fall within the raw p-value or FDR value. Nevertheless, at least about 60% are the SAME food which fall within the raw p value or FDR value. If one chooses from within this 60%, then 100% food preparations would be the same and are capable of performing the same functionality as the current kit.  Given the development of high-throughput in late 90’, an unimaginable large samples can now be screened via microarray. The combination of food preparation for testing in Cousin would have been within prima facie obviousness to one ordinary skill in the art and a reasonable expectation of success would have been anticipated. 


6.	The rejection on claim 1-2, 4-6, 10, 20, 24, and 101-111 are rejected under 35 U.S.C. 103 as being unpatentable over Vojdani (I) et al. (US 20030143627) in view of Zuk et al. (US 4208479).

Vojdani (I) teaches testing food allergens in a subject.  Vojdani (I) uses immunoassay (ELISA having addressable solid support plate for each food preparation) for detecting allergic reaction in a subject (See example). There are at least more than 20 SAME food preparations used in Vojdani et al., including 

American Cheese, Cheddar cheese, Cottage cheese, Egg, Barley, Buckwheat, Rye, Oat, Malt, Almond, Cola nut, Sunflower seed, Broccoli, Cucumber , Cabbage, Cauliflower,  Corn
Green pepper, Green pea, String bean. Note, the 20 food preparations read on claim 1, 5, 101,03 and 108.

Under the case law and MPEP, the same food preparations inherently would exert same functionalities, including diagnosis dyspepsia, raw-p value, FDR value and gender adjustment (read on claims 6, 10, 104-105 and 109-110).  Note, the above food also encompass the specific chosen food list in claim 102 and 107, including barley, rye, almond, and cottage cheese. One ordinary skill using the food preparations of Vojdani (I) et al. would have reasonable expectation of success for diagnosis of dyspepsia as the instant kit.  With regard to the selection, as stated above, same rationale of screening via microarray applies here. The combination of food preparation for testing in Vojdani (I) would have been prima facie obvious to one ordinary skill in the art and a reasonable expectation of success would have been anticipated.  However, Vojdani (I) does not explicitly teach using a kit for the analysis. However, placing all the necessary ingredients in a kit is known in the field. 

For instance, Zuk teaches placing all necessary ingredients and agents in a kit for an assay. The kit provides advantage of convenience and reproducibility. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place all the plates and food preparations thereon in a kit as taught by Zuk to analyze the food allergens in a subject. Using kit for an assay is well-known and commonly practiced in the field because of convenience. 

With regard to claim 102, the requirement is 70% food preparations to perform testing dyspepsia, and one food has to be from cucumber, almond, rye, broccoli or cauliflower. 

First, the same food is selected in Vojdani (I). Second, of all the 20 same food preparations are chosen, then this meets the requirement (100%>70%). 

Applicants’ arguments are summarized below:

Applicants’ stressed that Vojdani (I) reference teaches “to a method for determining a presence of food allergy or food intolerance to a food in a patient comprising determining a level of antibodies against a dietary antigen present in the food in a mucosal sample from the patient, and not to a test kit panel.”  Applicants also pointed out claims 12-15 of Vojdani (I) are indeed methods, not kits. Moreover, applicants further pointed out – “For example, none of the Vojdani vegetable, fruits, spics or herbs "categories" cited by the Office teach or suggest at least thirteen distinct functional dyspepsia trigger food preparations, as required by independent claim 1, as amended (and claims dependent therefrom). Moreover, none of the Vojdani vegetable, fruits, spics or herbs "categories" cited by the Office teach or suggest a plurality of distinct functional dyspepsia trigger food preparations, wherein at least 70% of the plurality of distinct functional dyspepsia trigger food preparations each has a functional dyspepsia raw p-value of < 0.07 or a functional dyspepsia FDR multiplicity adjusted p-value of < 0.10, wherein at least two of the distinct functional dyspepsia trigger food preparations are selected from the group consisting of orange, barley, oat, malt, rye, almond, butter, chocolate and cottage cheese, and wherein the functional dyspepsia test kit panel has at least four food preparations, as required by independent claim 102, as amended (and claims dependent therefrom). Nor do the Vojdani vegetable, fruits, spics or herbs "categories" cited by the Office teach or suggest a plurality of distinct functional dyspepsia trigger food preparations, wherein all of the food preparations in the kit have an average functional dyspepsia raw p-value of < 0.07 or an average functional dyspepsia FDR multiplicity adjusted p-value of < 0.10, wherein at least two of the distinct functional dyspepsia trigger food preparations are selected from the group consisting of orange, barley, oat, malt, rye, almond, butter and chocolate, and wherein the functional dyspepsia test kit panel has at least four food preparations, and as required by independent claim 107, as amended (and claims dependent therefrom).
In addition, applicant further argues that the number of possible combinations represented by Vojdani (I) is astronomical to be reasonable obvious to one ordinary skill in the art. 

Applicant’s arguments have been considered but are not persuasive. 

First, Vojdani (I) indeed teaches a method for testing food allergens in a subject. Nevertheless Vojdani (I) also perform conventional immunoassay by placing the food preparations on the microwell of ELISA.  The plate of food preparations in a kit is a must for the assay (with secondary reference of Zuk). Therefore it would have been prima facie obvious to one ordinary skill in the art to have the kits containing food preparations for testing.

Second, applicants argue that the features of claim 1, 102 and 107 are not taught or suggested by Vojdani (I)(see above underlines). Office has established that at least 20 SAME food preparations (greater than 13 food preparation) have been identified in Vojdani (I)(read on claim 1). Moreover, at least four particular food preparations, i.e. barley, almond, rye and cottage cheese, were also used by Vojdani (I)(read on claims 102 and 107). Lastly, regarding the large number of possible combination chosen from Vojdani (I), given the development of high-through put microarray, screening the large samples are feasible nowadays. Applicants are reminded that the current claimed kits are NOT methods, but products simply having different food preparation thereon together with a labeled anti-IgG antibody therein. Although the novelty of the method remains to be determined.  Yet patent reward cannot be given if same or similar food preparations in the kit has been disclosed or suggested. 

Finally, as to the secondary Zuk reference, the main purpose is the teaching of placing all the necessary immunoassay ingredients in a kit for convenience and reproducibility. This has nothing to do with the motivation of using a kit to detect dyspepsia.  It is clear from the record that Zuk provides suggestion and motivation to one ordinary skill in the art to place the food-immobilized substrate in a kit for subsequent immunoassay. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 107-111 and 114 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suga (US 20120058497).

Independent claim 107 recites the claim language, “consisting essentially of:” at the preamble. See MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. .). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). According to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  

Suga teaches using a kit for food allergen testing. The kit comprises immobilizing a plurality of food preparations in the ELISA plates. There are at least 15 SAME food preparation taught by Suga, including:  grapefruit, cabbage, green pepper, oat, yeast, sugar cane, buckwheat, corn, broccoli, rye, oat, almond, orange, chocolate, goat’s milk (See section 0083). 

Under the case law and MPEP, the same food preparations inherently would exert same functionalities, including diagnosis dyspepsia, raw-p value, FDR value and gender adjustment (read on claims 109-110).  

3.	Claim(s) 1-2, 4-6, 10, 20, 24, and 101-114 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vojdani (II) (US 20160320403).

Vojdani (II) teaches using immunoassay in a kit, e.g. ELISA which has individual addressable solid well support therein, to test food allergens. The food preparations are immobilized on the surface of the microwells and a labeled serum anti-IgG is employed to detect food allergic IgG in patients (See Abstracts, 0017-19; section 0128). 

It is noted that at least 21 SAME food preparations were used by Vojdani (II), including cow’s milk, goat’s milk, wheat, mustard, cauliflower, yogurt, grapefruit, cantaloupe, egg, broccoli, corn, honey, cabbage, orange, barley, oat, rye, almond, chocolate, cucumber, walnut.
The above food preparations read on claims 1, 102 and 103, particularly if same food preparations (100%) are chosen for the testing. 

In addition, the at least 21 SAME food preparations also read on dependent claims 2 (at least 2  food preparations), claim 4 (at least 10 food preparations), claim 5 (at least 15 food preparations), claim 101 (at least 15 food preparations), claim 103 (at least 8 food preparations), claim 108 (at least 8 food preparations).  

As to the functionality of detecting dyspepsia, raw p-value or false discovery rate (FD), it would be an inherent characteristic, i.e.                         
                            ≤
                        
                     0.07 for raw p-value and                         
                            ≤
                            0.1
                             
                            f
                            o
                            r
                             
                            F
                            D
                            R
                             
                        
                    because SAME food preparations are used. Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. diagnosing psoriasis, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since the same food preparations are used, the kit would inherently be capable of detecting dyspepsia. 

With regard to claim 20, 106 and 111, the food preparation includes processing and filtering food extracts (See examples 2-5).

3.	Claim(s) 1-2, 4-6, 10, 20, 24, and 101-114 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dantini (US 20050255533).

Dantini teaches using an immunoassay kit, e.g. ELISA which has individual addressable solid microwell support therein, to test food allergens. The food preparations are immobilized on the surface of the well and a labeled serum anti-IgG is employed to detect food allergic IgG in patients (See Abstracts, section 0024; 0047, a combination; example 2). 

It is noted that at least 22 SAME allergens food preparations were used by Dantini, including oat, cow’s milk, baker’s yeast, orange, brewer’s yeast, grapefruit, broccoli, rye, lemon, cola nut, mustard, almond, wheat, barley, cabbage, cantaloupe, cucumber, sunflower seed, corn, honey, cauliflower and egg (see section 0024). This reads on claims 1, 102 and 107.
The above food preparations also read on claims 113, 114 and 115, particularly if same food preparations (100%) are chosen for the testing. 

In addition, the at least 22 SAME food preparations also read on dependent claims claim 2, 4, 5, 101 and 108.

As to the intended use of diagnosis of dyspepsia, raw p-value or false discovery rate (FD) and gender adjustment, same inherency rationale applies that it would be an inherent characteristic, i.e.                 
                    ≤
                
             0.07 for raw p-value and                 
                    ≤
                    0.1
                     
                    f
                    o
                    r
                     
                    F
                    D
                    R
                
            , together with the same functionality, i.e. detecting dyspepsia because of the SAME food preparations (read on claims 6, 10, 105-106 and 110-111). 
With regard to claim 20, 107 and 113, the food preparation includes processing and filtering food extracts (See examples 2-5).

					Conclusion 
4.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHANGHWA J. CHEU
Primary Examiner
Art Unit 1678



/CHANGHWA J CHEU/Primary Examiner, Art Unit 1678